Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00428-CV

             Hedilberto ARIAS, Sr. and Prime Time Plumbing & Construction, Inc.,
                                          Appellants

                                                 v.

                                       TBF FINANCIAL,
                                           Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2020-CV-05548
                         Honorable David J. Rodriguez, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date and without reference to the merits, the
trial court’s judgment is SET ASIDE and the case is REMANDED to the trial court.

       All costs of this appeal are ORDERED assessed against appellants Hedilberto Arias Sr.
and Prime Time Plumbing & Construction, Inc.

       SIGNED October 27, 2021.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice